DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,200,580 (Brenner).
Regarding claim 2, Brenner discloses an exercise grip (FIGS. 1-2), comprising:
a wrist strap 16 having an open loop on one side (wrist strap buckle receiving holes (not labeled) on the right side of the wrist strap 16 in FIG. 2 can be interpreted as open loops); and 
a protective portion 10 that has a palm end (bottom end - FIG. 2) and a finger end (top end - FIG. 2), wherein: 
the palm end is located closer to the wrist strap 16 than the finger end (FIG. 2); 
a first width of the palm end is larger than a second width of the finger end (palm end is wider than the finger end - FIG. 2); 
a first side (right side) of the protective portion is closer to the open loop than a second side (left side) of the protective portion (FIG. 2); and 
a first arc defined by the first side of the protective portion is more concave than a second arc defined by the second side of the protective portion (an arc defined by the entire right side of the pad has a larger degree of curvature, i.e., more concave, than a smaller arc defined by a portion of the left side of the pad - see annotated FIG. 2 below).
However, Brenner does not disclose wherein the open loop is larger than a width of the wrist strap. Brenner does disclose a buckle 17 disposed on the opposite side of the wrist strap 16, wherein the buckle 17 can be interpreted as an open loop and is larger than a width of the wrist strap (FIG. 2). However, the buckle 17 is not closer to the first side of the protective portion than the second side of the protective portion. It has been held that mere rearrangement of parts would be held unpatentable if it would not have modified the operation of the device. See MPEP 2144.04 VI C. Since the operation of the device would not be modified if the orientation of the wrist strap was flipped such that buckle was on the right side, i.e., closer to the first side of the protective portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the wrist strap to have the buckle on the opposite side of the wrist strap in order to provide an alternative arrangement that may be easier for some users to adjust the wrist strap with the non-gloved hand. Furthermore, applicant has not disclosed any criticality of the positioning of the open loop of the wrist strap. Instead, applicant merely discloses the open loop being on the left side of the wrist strap in FIG. 7.

    PNG
    media_image1.png
    416
    584
    media_image1.png
    Greyscale

Regarding claim 3, modified Brenner teaches the exercise grip of claim 2, and further discloses wherein a friction axis is defined by an angled friction protection section 18 of the protective portion (FIG. 2), wherein the friction axis (axis along angled strap of leather 18 - FIG. 2) intersects a centerline axis of the palm end and a finger end axis that is defined between two finger holes of the finger end (vertical centerline axis between middle finger holes 12,13 - FIG. 2), wherein the finger end axis is parallel to the centerline axis of the palm end, and wherein the friction axis is not perpendicular to the centerline axis of the palm end (the strap of leather 18 is oriented at an angle, which would intersect and not be perpendicular to vertical axes - FIG. 2).
Regarding claim 4, modified Brenner teaches the exercise grip of claim 3, and further discloses wherein the width of the protective portion is most narrow at a location within the angled friction protection section 18 (FIG. 2).
Regarding claim 5, modified Brenner teaches the exercise grip of claim 3, and further discloses wherein: the finger end axis (vertical centerline axis between middle finger holes 12,13 - FIG. 2) is perpendicular to a wrist strap axis (horizontal axis through strap 16 - FIG. 2) that is defined by a largest dimension of the wrist strap (FIG. 2); and the centerline axis of the palm end (vertical axis passing through center of bottom end of pad 10 - FIG. 2) is perpendicular to the wrist strap axis and bisects the palm end of the protective portion (FIG. 2).
Regarding claim 6, modified Brenner teaches the exercise grip of claim 5, and further discloses wherein: the protective portion 10 is a single piece of material that extends from the palm end to the finger end (pad 10 extends from palm end to finger end - FIG. 2); the protective portion includes a side palm protection area that extends from the wrist strap toward the finger end and is located on an opposite side of the centerline axis of the palm end than the two finger holes (the thin portion of the pad 10 to the left side of orifice 15 can be interpreted as the side palm protection area - FIG. 2).
Regarding claim 7, modified Brenner teaches the exercise grip of claim 5, and further discloses wherein the angled friction protection section 18 has a width that varies long the length of the angled friction protection section (FIG. 2).
Regarding claim 8, modified Brenner teaches the exercise grip of claim 2, and further discloses wherein the protective portion has two finger holes 11,12,13,14 that are defined at a location of the protective portion that is closer to the finger end than the palm end (FIG. 2).
Regarding claim 9, modified Brenner teaches the exercise grip of claim 8, and further discloses wherein one side of the protective portion narrows at a given segment (at strap of leather 18 - FIG. 2) that is adjacent to the two finger holes relative to the width of the protective portion that is closer to the palm end (FIG. 2).
Regarding claim 10, modified Brenner teaches the exercise grip of claim 2, and further discloses wherein the first side and the second side of the protective portion that extend from the palm end to the finger end are asymmetric and cover less than all of a palm when placed on a hand (FIGS. 1-2).
Regarding claim 11, modified Brenner teaches the exercise grip of claim 2, and further discloses a dowel area 18 that is located between the finger holes 11,12,13,14 and the palm end (FIG. 2).
Regarding claim 12, modified Brenner teaches the exercise grip of claim 2, and further discloses wherein the first side of the protective portion includes a first side of the palm end that extends further away from a centerline of the finger end than an opposite side of the palm end (the bottom portion of the first side of the pad 10 extends further away from a centerline axis than the bottom portion of the second side of the pad 10 - refer to annotated FIG. 2 above for “first” and “second” sides). 
Regarding claim 13, modified Brenner teaches the exercise grip of claim 2, and further discloses wherein the first side of the protective portion is shorter than the second side of the protective portion (the first side is shorter than the second side - see annotated FIG. 2 above).
Regarding claim 14, modified Brenner teaches the exercise grip of claim 2, and further discloses wherein a first length of the first side of the protective portion is smaller than a second length of the second side of the protective portion (any amount of the first side can be interpreted as the first length, and a small portion of the first can be interpreted as being smaller than the full length of the second side - FIG. 2).
Regarding claim 15, modified Brenner teaches the exercise grip of claim 2, and further discloses wherein at least two finger holes 11,12,13,14 are located between the finger end and the palm end (FIG. 2).
Regarding claim 16, modified Brenner teaches the exercise grip of claim 2, and further discloses wherein the first side of the protective portion has a curved section between the finger end and the palm end (first side is curved - see annotated FIG. 2 above).  
 
Response to Arguments
Applicant's arguments filed on 8/15/2022 have been fully considered but they are not persuasive. Applicant’s argument that Brenner fails to disclose or render obvious the new limitation “wherein the open loop is larger than a width of the wrist strap” is unpersuasive. Although Brenner does not explicitly disclose wherein the open loop is larger than a width of the wrist strap, Brenner does disclose a buckle 17 disposed on the opposite side of the wrist strap 16, wherein the buckle 17 can be interpreted as an open loop and is larger than a width of the wrist strap (FIG. 2). However, the buckle 17 is not closer to the first side of the protective portion than the second side of the protective portion. It has been held that mere rearrangement of parts would be held unpatentable if it would not have modified the operation of the device. See MPEP 2144.04 VI C. Since the operation of the device would not be modified if the orientation of the wrist strap was flipped such that buckle was on the right side, i.e., closer to the first side of the protective portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the wrist strap to have the buckle on the opposite side of the wrist strap in order to provide an alternative arrangement that may be easier for some users to adjust the wrist strap with the non-gloved hand. Furthermore, applicant has not disclosed any criticality of the positioning of the open loop of the wrist strap. Instead, applicant merely discloses the open loop being on the left side of the wrist strap in FIG. 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784